      Case 3:20-cv-00588-LAB-LL Document 1 Filed 03/27/20 PageID.1 Page 1 of 24



 1 Shawn A. McMillan, Esq. – SBN: 208529
   attyshawn@netscape.net
 2 Stephen D. Daner, Esq. – SBN: 259689
   steve.mcmillanlaw@gmail.com
 3 Adrian M. Paris, Esq. – SBN: 301355
   adrian.mcmillanlaw@gmail.com
 4 THE LAW OFFI CES OF SHAWN A. MCMILLAN, APC
   4955 Via Lapiz
 5 San Diego, California 92122
   Telephone: (858) 646-0069
 6 Facsimile: (858) 746-5283
 7 Civil Counsel and WIC §317(e) Counsel for
   Y.I., A.G., and D.G.
 8
 9
                              UNITED STATES DISTRICT COURT
10
                            SOUTHERN DISTRICT OF CALIFORNIA
11
12 Y.I., a minor, by and through her        Case No.: '20CV0588 LAB LL
   Guardian ad litem; A.G., a minor, by
13 and through her Guardian ad litem;       COMPLAINT FOR DAMAGES
   D.G., a minor, by and through her
14 Guardian ad litem,                       Claim 1:   42 U.S.C. §1983
                                            Claim 2:   Monell Claim
15                    Plaintiffs,           Claim 3:   Breach of Mandatory
                                                       Duties
16              vs.                         Claim 4:   Negligence (County
                                                       Defendants)
17 COUNTY OF SAN DIEGO, a public            Claim 5:   Negligence (Mayra
   entity; SHARON MCMUNN, an                           Gonzalez)
18 individual, BOB PROKESCH, an             Claim 6:   Battery (Mayra Gonzalez)
   individual; MICHELE WINTER, an
19 individual; MAYRA GONZALEZ, an
   individual; DOES 1 through 30,
20 inclusive,
21                    Defendants.
22
                                            JURY TRIAL DEMANDED
23
24
     ///
25
26
27
     ///
28
                                    COMPLAINT FOR DAMAGES
     Case 3:20-cv-00588-LAB-LL Document 1 Filed 03/27/20 PageID.2 Page 2 of 24



 1                                  Jurisdiction and Venue
 2 1.    This action is brought pursuant to 42 U.S.C. §1983 to seek redress for Defendants’
 3       actions taken under color of law. Defendants’ conduct deprived Plaintiffs of their
 4       fundamental constitutional rights secured to them under the United States
 5       Constitution, including the First, Fourth, and Fourteenth Amendments, and under
 6       federal and state law. Plaintiff also brings state law claims.
 7 2.    Jurisdiction is conferred by 28 U.S.C. §§1343(a)(3) and 1343(a)(4), which
 8       provides for original jurisdiction in this Court of all suits brought pursuant to 42
 9       U.S.C. §1983. Jurisdiction is also conferred by 28 U.S.C. §1331 because the
10       claims for relief derive from the United States Constitution and the laws of the
11       United States. This Court has supplemental jurisdiction over Plaintiffs’ state law
12       claims, pursuant to 28 U.S.C. §1367.
13 3.    The acts and omissions complained of herein occurred in the County of San
14       Diego, and it is believed that all living Defendants currently reside in the County
15       of San Diego. Venue is proper in the District Court for the Southern District of
16       California.
17 4.    Plaintiff makes the following allegations and claims upon personal belief,
18       investigation of his counsel, and on information and belief.
19                                        The Parties
20 5.    At all times relevant to this Complaint, Minor Plaintiff Y.I. was a resident of San
21       Diego County, California. Y.I. remains a minor.
22 6.    At all times relevant to this Complaint, Minor Plaintiff A.G., was a resident of San
23       Diego County, California. A.G. remains a minor.
24 7.    At all times relevant to this Complaint, Minor Plaintiff D.G., was a resident of
25       San Diego County, California. D.G. remains a minor.
26 8.    Defendant County of San Diego (“County”) is a public entity of which the San
27       Diego County Health and Human Services Agency (“HHSA”) is a subdivision.
28 9.    At all times relevant to this Complaint, HHSA Social Worker Sharon McMunn
                                   COMPLAINT FOR DAMAGES
                                                                                                1
     Case 3:20-cv-00588-LAB-LL Document 1 Filed 03/27/20 PageID.3 Page 3 of 24



 1       (“Ms. McMunn” or “McMunn”) was an individual residing in the County of San
 2       Diego, and an officer, agent, and/or employee of the County of San Diego and
 3       HHSA.
 4 10.   At all times relevant to this Complaint, HHSA Supervising Social Worker Bob
 5       Prokesch (“Mr. Prokesch” or “Prokesch”) was an individual residing in the County
 6       of San Diego, and an officer, agent, and/or employee of the County of San Diego
 7       and HHSA.
 8 11.   At all times relevant to this Complaint, HHSA Supervising Social Worker Michele
 9       Winter (“Ms. Winter” or “Winter”) was an individual residing in the County of
10       San Diego, and an officer, agent, and/or employee of the County of San Diego and
11       HHSA.
12 12.   Hereinafter, when referred to collectively, the Defendants in paragraphs 9 through
13       11, inclusive, may occasionally be referred to as the SOCIAL WORKER
14       DEFENDANTS.
15 13.   Mayra Gonzalez (aka Mayra Ibarra; Mayra Troncoso) was an individual residing
16       in the County of San Diego, and Y.I., D.G., and A.G.’s mother.
17 14.   Plaintiffs are ignorant of the true names and capacities of those County of San
18       Diego Defendants sued herein as Defendant DOES 1 through 30, and for that
19       reason has sued such Defendants under such fictitious names. Plaintiff will seek
20       leave of Court to amend this Complaint to identify the DOE Defendants when
21       their identities have been ascertained. Each of the fictitiously named DOE
22       Defendants was in some manner liable and legally responsible for the harms
23       sustained by Plaintiff in that their conduct caused the damages and injuries set
24       forth herein.
25 15.   Whenever this Complaint makes reference to any act of Defendants, such
26       allegations shall be deemed to mean all named Defendants, or their officers,
27       agents, managers, representatives, employees, heirs, assignees, customers, tenants,
28       who did or authorized such acts while actively engaged in the operation,
                                   COMPLAINT FOR DAMAGES
                                                                                            2
       Case 3:20-cv-00588-LAB-LL Document 1 Filed 03/27/20 PageID.4 Page 4 of 24



 1         management, direction or control of the affairs of Defendants (or any of them) and
 2         while acting within the course and scope of their duties, except as specifically
 3         alleged to the contrary.
 4 16.     At all times relevant to this Complaint, Defendants were the knowing employees,
 5         agents, and/or alter egos of one another. Defendants directed, ratified, and/or
 6         approved each other’s conduct and that of each other’s agents or employees.
 7         Defendants agreed upon, approved or ratified each other’s conduct, or otherwise
 8         conspired together to commit all of the acts and/or omissions alleged herein.
 9                                    COMMON ALLEGATIONS1
10 –       Ms. Gonzalez Has a Documented History of Alcohol Abuse Since at Least 2009
11 17.     In November 2009, Ms. Gonzalez drunkenly tried to sneak her fourteen (14) year
12         old daughter out of a residence. When caught, Ms. Gonzalez ran towards her car to
13         flee the scene. But, Ms. Gonzalez’s family and/or friends used their cars to block
14         Ms. Gonzalez’s car, and prevent her from driving under the influence.
15 18.     A San Diego County Sheriff Deputy responded to the scene. Ms. Gonzalez
16         admitted to having several drinks prior to arriving at the residence. Ms. Gonzalez
17         is arrested and charged for being drunk in public.
18 –       In March 2015, Ms. Gonzalez Drives Drunk – With Her Children in The Car –
19         and Crashes
20 19.     On March 25, 2015, Ms. Gonzalez got extremely drunk, got behind the wheel of
21         her car, and drove. Ms. Gonzalez was not alone. Y.I. and another child were also
22         in the car.
23 20.     At around 10:00 a.m., while Ms. Gonzalez was driving drunk, she lost
24
25         1
           At present Plaintiffs and their counsel do not have full access to all juvenile
   records. While Plaintiffs have received portions of Y.I., D.G., and A.G.’s confidential
26 juvenile court records, certain documents have not been provided – including all law
   enforcement records. At this time, the full substance and extent of information contained
27 therein is unknown. As such, the full extent of the wrongdoing of the defendants is, as of
   yet, unknown and nor readily ascertainable by Plaintiffs. Hence, Plaintiffs reserve their
28 right to amend the complaint once full access to all relevant information is granted.
                                      COMPLAINT FOR DAMAGES
                                                                                                3
       Case 3:20-cv-00588-LAB-LL Document 1 Filed 03/27/20 PageID.5 Page 5 of 24



 1         consciousness, veered into another lane, and crashed her car. The crash was severe
 2         enough to deploy the vehicle’s air bags.
 3 21.     Paramedics arrived, but Ms. Gonzalez refused medical attention at the scene.
 4         Instead, she drove away from the scene.
 5 22.     Later, on Ms. Gonzalez drove herself to the Vista Medical Clinic. The Vista
 6         Medical Clinic referred Ms. Gonzalez to the Tri-City Medical Center.
 7 23.     Ms. Gonzalez entered the Tri-City Medical Center extremely intoxicated, and
 8         reeking of alcohol. At around 2:15 pm, Ms. Gonzalez’s Blood Alcohol
 9         Concentration (“BAC”) was .259% – over three times the legal limit.2 At 4:26
10         p.m., Ms. Gonzalez remained clinically intoxicated.
11 –       HHSA Investigates Ms. Gonzalez’s DUI
12 24.     On March 25, 2015, the County received a Child Abuse Referral alleging that Ms.
13         Gonzalez crashed her car while extremely drunk, that Ms. Gonzalez was still
14         drunk over 6 hours after the accident, and that two minors were in the car at the
15         time of the accident. HHSA designated the referral for “immediate” investigation.
16 25.     On March 26, 2015, Ms. McMunn was assigned to investigate Ms. Gonzalez for
17         emotional abuse, general neglect, and severe neglect.
18 26.     On March 26, 2015, Ms. McMunn spoke with Tri-City Medical Center’s staff.
19         They explained that (1) Ms. Gonzalez lost consciousness at the scene, (2) the air
20         bags deployed, (3) she refused treatment from the paramedics, (4) Ms. Gonzalez
21         drove herself to the hospital, (5) Ms. Gonzalez kept getting lost to and from the
22         bathroom, and (6) Ms. Gonzalez was released only after she sobered up.
23 27.     That same day, Ms. McMunn spoke with Ms. Gonzalez. During this conversation,
24         Ms. Gonzalez lied, and claimed that: (1) she did not blackout at the accident scene,
25         (2) the air bags did not deploy, (3) no paramedics were at the scene – just Vista
26         Sheriff’s Department, (4) Ms. Gonzalez’s parents drove her to the hospital, and (5)
27
           2
           It is illegal for any person to operate a vehicle with a BAC of 0.08% or higher, if
28 the person is 21 years old or older. (Cal. Veh. Code, §23152(a)-(b).)
                                     COMPLAINT FOR DAMAGES
                                                                                               4
       Case 3:20-cv-00588-LAB-LL Document 1 Filed 03/27/20 PageID.6 Page 6 of 24



 1         the hospital did a blood draw, and didn’t even know that she had been drinking.
 2         Ms. McMunn documented these misrepresentations in the CWS/CMS database
 3         and/or juvenile case file.
 4 –       HHSA Substantiates the Allegation of Severe Neglect Against Ms. Gonzalez
 5 28.     After investigation, Ms. McMunn spoke with Mr. Prokesch and DOES 1-20
 6         regarding her investigation and the allegation of “severe neglect”3 against Ms.
 7         Gonzalez. Ms. McMunn, Mr. Prokesch, and DOES 1-20 “substantiated”4 the
 8         allegation of “severe neglect” against Ms. Gonzalez.
 9 29.     Because, the allegation of severe neglect was substantiated, Ms. McMunn, Mr.
10         Prokesch, and DOES 1-20 were required to – and did – submit a written report to
11         the California Department of Justice (“DOJ”). In turn, the DOJ placed and/or
12         listed Ms. Gonzalez on the Child Abuse Central Index (“CACI”).
13 30.     Despite the “substantiated” child abuse allegation, and the egregious nature of the
14         offense, Ms. McMunn, Mr. Prokesch, and DOES 1-20 decided not to seek court
15         intervention and/or implement a safety plan to protect Y.I.
16 31.     Ms. McMunn, Mr. Prokesch, and DOES 1-20 discussed the safety issues and
17         services that were necessary to ensure that Y.I. remained safe and protected under
18         Ms. Gonzalez’s care. Ms. McMunn, Mr. Prokesch, and DOES 1-20, determined
19         that services and/or safeguards were necessary to address Ms. Gonzalez’s
20         behaviors and conduct. Thus, California Department of Social Services (CDSS)
21         Regulations Division 31, required Ms. McMunn, Mr. Prokesch, and DOES 1-20 to
22
23         3
            “Severe neglect” means those situations of neglect where a parent willfully
   causes   or permits the person or health of the child to be placed in a situation such that his
24 or her person  or health is endangered, as proscribed by Section 11165.3. (Cal. Penal
   Code, §11165.2.)
25
          4
            “Substantiated report” means a report that is determined to constitute child abuse
26 or neglect, as defined in Section 11165.6, based upon evidence that makes it more likely
   than not that child abuse or neglect, as defined, occurred. A substantiated report shall not
27 include a report where the investigator who conducted the investigation found the report
   to be false, inherently improbable, to involve an accidental injury, or to not constitute
28 child abuse or neglect. (Cal. Penal Code, §11165.12.)
                                        COMPLAINT FOR DAMAGES
                                                                                                5
       Case 3:20-cv-00588-LAB-LL Document 1 Filed 03/27/20 PageID.7 Page 7 of 24



 1         create a case plan and provide the necessary services to Ms. Gonzalez and her
 2         children. Ms. McMunn, Mr. Prokesch, and DOES 1-20 failed to create a case plan
 3         and/or provide the necessary identified services to Ms. Gonzalez and her children.
 4 32.     Instead, Ms. McMunn, Mr. Prokesch, and DOES 1-20 generally mentioned and/or
 5         suggested that Ms. Gonzalez should avoid drinking and driving with children in
 6         her car.
 7 33.     Ms. McMunn, Mr. Prokesch, and DOES 1-20 did not set up a safety plan, or
 8         otherwise require Ms. Gonzalez to participate in any alcohol/substance abuse
 9         treatment programs and/or classes. She was not required to participate in any form
10         of parenting classes either.
11 34.     After March 27, 2015, Ms. McMunn, Mr. Prokesch, and DOES 1-20 failed to
12         follow up or otherwise contact Ms. Gonzalez, did not check on Y.I., and/or did not
13         further monitor Ms. Gonzalez and her at risk children in any way. Ms. McMunn,
14         Mr. Prokesch, and DOES 1-20 did not follow up to ensure that Ms. Gonzalez was
15         staying sober, not abusing alcohol, not driving drunk, and/or engaging in activities
16         and/or conduct that posed a threat to Y.I.
17 –       In May 2016, Ms. Gonzalez Again Drives Drunk With Y.I. in the Car – and
18         Again Crashes
19 35.     In May 2016, Ms. Gonzalez was pregnant with D.G. On or about May 13, 2016,
20         Ms. Gonzalez got drunk, got behind the wheel of her car, and drove – with Y.I in
21         the car.
22 36.     While drunk, Ms. Gonzalez was speeding and driving erratically on the freeway,
23         weaving erratically across all lanes then sideswiped a concrete K-rail divider –
24         causing sparks to fly. Other vehicles hung back to avoid getting struck.
25 37.     Ms. Gonzalez exited the freeway, and crashed into a vehicle that was stopped at a
26         red-light. She immediately fled the scene. But, did not get far. Her vehicle
27         eventually stalled in the roadway.
28 38.     Law enforcement responded to the accident. The responding officer located Ms.
                                     COMPLAINT FOR DAMAGES
                                                                                              6
       Case 3:20-cv-00588-LAB-LL Document 1 Filed 03/27/20 PageID.8 Page 8 of 24



 1         Gonzalez’s stalled vehicle, and smelled a strong odor of alcohol. Ms. Gonzalez’s
 2         speech was slurred, and she was so drunk that she could barely stand.
 3 39.     Ms. Gonzalez was also driving without a valid driver’s license.
 4 40.     Ms. Gonzalez’s Blood Alcohol Concentration (“BAC”) was .23% – almost three
 5         times the legal limit...AGAIN!
 6 41.     Law enforcement arrested Ms. Gonzalez for Driving Under the Influence. Prior to
 7         Ms. Gonzalez’s arrest, the Officer allowed Antonia Troncoso, Ms. Gonzalez’s
 8         mother, to pick up Y.I.
 9 –       The District Attorney Charges Ms. Gonzalez With Willful Child Endangerment
10         and Driving Under the Influence
11 42.     Ms. Gonzalez was criminally charged with (1) willful child endangerment, (2)
12         Driving Under the Influence – with a child in the car, (3) “hit-run” driving, (4) no
13         evidence of financial responsibility, and (5) driving without a license. (Exhibit A.)
14 43.     Ms. Gonzalez posted bail, but the criminal judge ordered Ms. Gonzalez to not
15         drive with any alcohol in blood, to submit to any alcohol/drug test, to attend two
16         (2) Alcoholic Anonymous (A.A.) meetings per week, and to not have any negative
17         contact with Y.I.
18 –       HHSA Investigates Ms. Gonzalez’s Second DUI
19 44.     On May 25, 2016, the County received an Emergency Response and/or Child
20         Abuse Referral alleging that Ms. Gonzalez had been arrested for driving under the
21         influence with Y.I. in the car. The Reporting Party warned that Ms. Gonzalez was
22         a liar, and could not be trusted.
23 45.     Ms. McMunn was again assigned to investigate the child abuse allegations against
24         Ms. Gonzalez.
25 46.     On June 1, 2016, Ms. McMunn spoke with Ms. Gonzalez about her DUI. During
26         this conversation, Ms. Gonzalez fabricated a story that her truck broke down, and
27         a cop stopped to check on her. The officer observed two empty beer bottles in the
28         backseat, and, based on that, arrested her for drunk driving. Ms. McMunn
                                      COMPLAINT FOR DAMAGES
                                                                                                7
       Case 3:20-cv-00588-LAB-LL Document 1 Filed 03/27/20 PageID.9 Page 9 of 24



 1         accepted Ms. Gonzalez’s story – without verifying the information with law
 2         enforcement or reading the police report.
 3 47.     Between June 2, 2016 through July 7, 2016, Ms. McMunn had no contact with
 4         Ms. Gonzalez.
 5 48.     Ms. McMunn did not request a copy of the police report until June 28, 2016 –
 6         thirty-three (33) days after beginning the investigation.
 7 49.     On July 6, 2016, Ms. McMunn finally obtained, and read, the police report. Ms.
 8         McMunn discovered that Ms. Gonzalez had again lied about the details
 9         surrounding her DUI.
10 50.     On July 7, 2016, Ms. McMunn confronted Ms. Gonzalez about her lies and
11         fabricated story. Ms. Gonzalez admitted to lying, and confessed to the accident.
12 –       Ms. Gozalez is Ordered to Wear an Alcohol Ankle Monitor
13 51.     On July 12, 2016, the District Attorney moved for Ms. Gonzalez to wear an
14         alcohol ankle monitor until D.G.’s birth. The criminal Court granted this request.
15         And, Ms, Gonzalez began wearing an alcohol ankle monitor.
16 –       Ms. McMunn is Warned That Ms. Gonzalez is a Compulsive Liar
17 52.     On July 18, 2016, Ms. McMunn spoke with Magali Ibarra, Ms, Gonzalez’s sister.
18         Magali warned and confirmed that Ms. Gonzalez was a compulsive liar, and
19         cannot be trusted or believed. Ms. McMunn knew this, through her own
20         interactions with Ms. Gonzalez.
21 –       HHSA Again Substantiates the Allegation of Severe Neglect Against Ms.
22         Gonzalez
23 53.     After investigation, Ms. McMunn spoke with Ms. Winter and DOES 1-20
24         regarding the allegation of “severe neglect” against Ms. Gonzalez. Ms. McMunn,
25         Ms. Winter, and DOES 1-20 “substantiated” the allegation of “severe neglect”
26         against Ms. Gonzalez.
27 54.     Because, the allegation of severe neglect was substantiated against Ms. Gonzalez,
28         Ms. McMunn, Ms. Winter, and DOES 1-20 were again required to – and did –
                                     COMPLAINT FOR DAMAGES
                                                                                                8
     Case 3:20-cv-00588-LAB-LL Document 1 Filed 03/27/20 PageID.10 Page 10 of 24



 1        submit a written report to the California DOJ. In turn, the DOJ again placed and/or
 2        listed Ms. Gonzalez on CACI.
 3 55.    Ms. McMunn, Ms. Winter, and DOES 1-20 discussed the safety issues and
 4        services that were necessary to ensure that Y.I. remained safe and protected under
 5        Ms. Gonzalez’s care. Ms. McMunn, Ms. Winter, and DOES 1-20, determined that
 6        services and/or safeguards were necessary to address Ms. Gonzalez’s behaviors
 7        and conduct. Thus, California Department of Social Services (CDSS) Regulations
 8        Division 31, required Ms. McMunn, Mr. Prokesch, and DOES 1-20 to create a
 9        case plan and provide the necessary services to Ms. Gonzalez and her children.
10        Ms. McMunn, Ms. Winter, and DOES 1-20 failed to create a case plan and/or
11        provide the necessary identified services to Ms. Gonzalez and her children.
12 56.    Ms. McMunn, Ms. Winter, and DOES 1-20 also conducted a Risk Assessment.
13        The Risk Assessment is used to identify probabilities of future child abuse or
14        neglect. As a result, the Risk Assessment guides the key decisions, as to whether a
15        referral should be opened for services or closed (with or without community
16        services). Ms. McMunn, Ms. Winter, and DOES 1-20 determined that Y.I.’s risk
17        of sustaining – and/or Ms. Gonzalez’s risk of causing – future abuse was “high.”
18 57.    Ms. McMunn, Ms. Winter, and DOES 1-20’s concerns regarding Ms. Gonzalez’s
19        alcohol consumption were significant, and they asked the hospital to flag D.G. at
20        birth.
21 58.    Despite the substantiated child abuse allegation and the “high” risk of future
22        abuse, Ms. McMunn, Ms. Winter, and DOES 1-20 decided not to seek court
23        intervention and/or implement a formal safety and/or case plan to protect Y.I.
24 59.    Ms. McMunn, Ms. Winter, and DOES 1-20 did not set up a safety and/or case
25        plan, or require Ms. Gonzalez to participate in any alcohol treatment programs
26        and/or classes.
27 60.    Ms. McMunn, Ms. Winter, and DOES 1-20 asked Ms. Gonzalez whether she
28        would accept voluntary services with the HHSA and/or a safety mapping meeting.
                                    COMPLAINT FOR DAMAGES
                                                                                              9
     Case 3:20-cv-00588-LAB-LL Document 1 Filed 03/27/20 PageID.11 Page 11 of 24



 1        Ms. Gonzalez declined.
 2 61.    After August 5, 2016, Ms. McMunn, Ms. Winter, and DOES 1-20 knew that Ms.
 3        Gonzalez’s criminal trial was open and ongoing. Despite this, Ms. McMunn, Ms.
 4        Winter, and DOES 1-20 did not contact Ms. Gonzalez, refrained from following
 5        up or otherwise checking on Y.I., and/or did not monitor Ms. Gonzalez. Ms.
 6        McMunn, Ms. Winter, and DOES 1-20 did not contact the district attorney to
 7        ascertain the case’s status or to discuss any newly acquired evidence. Further, Ms.
 8        McMunn, Ms. Winter, and DOES 1-20 did not follow up to ensure that Ms.
 9        Gonzalez was staying sober, not driving drunk, was not on probation, and/or
10        following any criminal court orders.
11 62.    Ms. McMunn, Ms. Winter, and DOES 1-20 did not follow up regarding the
12        disposition of Ms. Gonzalez’s criminal case.
13 –      Ms. Gonzalez Pleads Guilty to Wilful Child Endangerment, and is Placed on
14        Probation
15 63.    On August 17, 2017, Ms. Gonzalez admitted that she placed Y.I. in a “situation
16        where her health and safety was endangered,” and drove a motor vehicle while
17        intoxicated with a B.A.C. over .15. (Exhibit B.)
18 64.    Ms. Gonzalez plead guilty to (1) willful child endangerment and (2) driving under
19        the influence – with an enhancement for excessive B.A.C. (Exhibit B.)
20 65.    As part of her sentencing, Ms. Gonzalez was sentenced to five (5) years probation
21        and ordered not to drive without a valid license or insurance.
22 66.    Ms. McMunn, Ms. Winter, and DOES 1-20 did not contact Ms. Gonzalez, the
23        District Attorney, or the Court regarding the disposition of Ms. Gonzalez’s
24        criminal case. Ms. McMunn, Ms. Winter, and DOES 1-20 did not check on and/or
25        ensure that the Criminal Court’s sentencing was sufficient to protect Y.I. or any
26        other children. Further, Ms. McMunn, Ms. Winter, and DOES 1-20 did not check
27        on and/or ensure that Ms. Gonzalez was conforming to the Court’s sentencing. She
28        was not.
                                    COMPLAINT FOR DAMAGES
                                                                                              10
     Case 3:20-cv-00588-LAB-LL Document 1 Filed 03/27/20 PageID.12 Page 12 of 24



 1 67.    Ms. Gonzalez was a habitual drinker. Indeed, Ms. Gonzalez drank so much, that
 2        Y.I. – an 8 year old – was able to readily discern when she was drunk, because Ms.
 3        Gonzalez’s voice would change. Ms, Gonzalez’s drinking went unchecked.
 4 –      In November 2018, Ms. Gonzalez Drives While Extremely Drunk With the
 5        Minor Plaintiffs in the Car
 6 68.    On November 11, 2018, Ms. Gonzalez, Y.I., A.G., and D.G. went to a birthday
 7        party at Chuck E. Cheese near San Marcos. Ms. Gonzalez drank alcohol while at
 8        Chuck E. Cheese. Ms. Gonzalez was also texting her friends, inviting them to grab
 9        some drinks.
10 69.    Afterward, Ms. Gonzalez loaded Y.I., A.G., and D.G. into her car, and drove to the
11        beach near Oceanside. Ms. Gonzalez also brought beer, wine coolers, and
12        marijuana to the beach. Ms. Gonzalez continued to consume alcohol at the beach.
13 70.    Ms. Gonzalez, Y.I., A.G., and D.G. left the beach, and drove to Lemon Grove, for
14        a friend’s house party. Ms. Gonzalez continued to drink alcohol at the house party.
15        Ms Gonzalez remembered drinking eleven (11) alcoholic drinks at the house party.
16 71.    Y.I. – an eight year old child – knew that Ms. Gonzalez was extremely drunk. On
17        this occasion, Y.I. knew that Ms. Gonzalez was drunk while at the house party.
18 72.    Ms. Gonzalez loaded Y.I., A.G., and D.G. into her car, and while extremely drunk,
19        Ms. Gonzalez got behind the wheel of her car, and drove.
20 73.    Ms. Gonzalez was so intoxicated she had to stop every few minutes, because she
21        was close to throwing up.
22 74.    During her drive around San Diego County, Ms. Gonzalez crashed into a parked
23        vehicle, which slammed into another vehicle – Ms. Gonzalez kept driving. Ms.
24        Gonzalez crashed into a sign post – she kept driving. Ms. Gonzalez crashed the
25        back of her vehicle into a wall and got stuck – Ms. Gonzalez got un-stuck and kept
26        driving.
27 75.    While this was happening, A.G. was crying inconsolably, and her face turned
28        purple. Y.I. was afraid A.G. could not breathe. Y.I. climbed into the backseat, took
                                   COMPLAINT FOR DAMAGES
                                                                                           11
     Case 3:20-cv-00588-LAB-LL Document 1 Filed 03/27/20 PageID.13 Page 13 of 24



 1        A.G. out of the car seat (which was not affixed to the vehicle to begin with) and
 2        held A.G. to calm her down. Ms. Gonzalez drunkenly told Y.I. to get back into the
 3        front seat. Y.I. said “No,” she was holding the baby. Ms. Gonzalez again told Y.I.
 4        to come to the front, and expressed no cares for A.G. Y.I. continued to hold A.G.
 5        as Ms. Gonzalez continued to drive.
 6 76.    Multiple witnesses observed Ms. Gonzalez weaving between lanes, crossing over
 7        multiple lanes, and driving on the wrong side of the road. These witnesses called
 8        911 to report Ms. Gonzalez as a suspected intoxicated driver, and described the
 9        vehicle as being in a recent collision. They were right – there had been many!
10 77.    One witness drove alongside Ms. Gonzalez, and tried to get her to pull over. This
11        witness reported to 911 that there were three children in the car – one of them
12        holding a baby.
13 78.    Ms. Gonzalez continued to run red lights, drive in the wrong direction, and
14        accelerate her speed. There was no stopping her.
15 –      Ms. Gonzalez Collides Head on With Another Vehicle
16 79.    On November 12, 2018, at approximately 4:30 a.m., Ms. Gonzalez – still driving
17        the wrong way into oncoming traffic – slammed headfirst into a large 2011 Jeep
18        Liberty.
19 80.    Upon impact, A.G. flew out of Y.I.’s arms, and struck the car’s windshield. A.G.
20        was transported to Rady Children’s Hospital. A.G. was placed in critical condition
21        with life threatening injuries. A.G. suffered traumatic brain injuries and had
22        multiple seizures for weeks as a result. A.G. suffered multiple skull fractures,
23        pneumocephalus, two orbital fractures, and a deviated nasal septum. Physicians
24        had to insert an external ventricular drain (EVD) to drain her brain fluid in order to
25        decrease the brain pressure and swelling. A.G. still requires a G-tube (feeding
26        directly to the stomach) to be fed.
27 81.    Y.I. suffered a left ankle fracture, left flank hematoma, a contusion to her
28        forehead, knee abrasions, and pain to her left hip. Y.I.’s leg was placed in a cast
                                    COMPLAINT FOR DAMAGES
                                                                                                12
     Case 3:20-cv-00588-LAB-LL Document 1 Filed 03/27/20 PageID.14 Page 14 of 24



 1        and transported by wheel chair.
 2 82.    D.G. suffered facial swelling, a contusion to her right eye, and abrasions to her
 3        face.
 4 83.    Perry Anisman, the other driver, suffered broken bones (clavicle and foot),
 5        lacerations to his body, and was out of work for almost six months as a result.
 6 84.    Ms. Gonzalez suffered a broken hip and femur.
 7 85.    After the accident, Ms. Gonzalez tried to get Y.I. to lie about Ms. Gonzalez’s
 8        drunkenness that night. Being asked to lie about drinking was a common
 9        occurrence. Y.I. refused to lie for her mother this time.
10 –      Ms. Gonzalez B.A.C. is .294
11 86.    The San Diego Police Department obtained a warrant to conduct a blood draw,
12        and measure her B.A.C. Ms. Gonzalez’s B.A.C. was .294. Again, more than triple
13        the legal limit.
14 –      The District Attorney Charges Ms. Gonzalez With Felony Child Abuse and
15        Driving Under the Influence
16 87.    On November 19, 2018, Ms. Gonzalez was criminally charged with (1) three (3)
17        counts of felony child abuse, (2) Driving Under the Influence – causing injury and
18        prior DUI, (3) driving without a license – prior DUI. (Exhibit C.)
19 –      Ms. Gonzalez Pleads Guilty to Felony Child Abuse and Driving While Heavily
20        Intoxicated
21 88.    In August 2019, Ms. Gonzalez admitted that she (1) willfully and unlawfully
22        endangered and inflicted great bodily injury on Y.I., D.G., and A.G., (2) drove
23        while intoxicated – with a B.A.C. above .15; (3) unlawfully drove while her
24        license was suspended for a prior DUI. (Exhibit D.)
25 89.    Ms. Gonzalez plead guilty to (1) three (3) counts of felony child abuse, (2) driving
26        under the influence – with an enhancement for excessive B.A.C., prior DUI, and
27        causing injury, and (3) driving without a license – prior DUI. (Exhibit D.)
28 90.    Ms. Gonzalez was sentenced to fourteen (14) years in prison.
                                    COMPLAINT FOR DAMAGES
                                                                                              13
     Case 3:20-cv-00588-LAB-LL Document 1 Filed 03/27/20 PageID.15 Page 15 of 24



 1                                  FIRST CLAIM FOR RELIEF
 2                      VIOLATION OF FEDERAL CIVIL RIGHTS
 3                      (Pursuant to United States Code, Title 42, § 1983)
 4     (By all Plaintiffs Against Defendants Ms. McMunn, Mr. Prokesch, Ms. Winter, and
 5                                     DOES 1 through 30)
 6 91.    Plaintiff incorporates all previous paragraphs of this Complaint as though fully set
 7        forth at length herein.
 8 92.    The Fourteenth Amendment imposes a duty on the government to protect
 9        individuals from harm by third parties where it exposes a plaintiff to danger by
10        acting with deliberate indifference to a known or obvious danger. Henry A. v.
11        Willden, 678 F.3d 991, 998 and 1002 (9th Cir. 2012). When a government official
12        creates or exposes an individual to a risk of harm – and the individual is injured as
13        a result – constitutional rights are violated. Id. at 1002-1003.
14 93.    County, McMunn, Prokesch, Winter, and DOES 1 through 30, inclusive, were
15        charged with the affirmative obligation, that is, the duty to investigate allegations
16        of child abuse and neglect, to provide the parent and/or child with appropriate
17        services and/or safeguards to mitigate, prevent, and/or address any identified
18        and/or substantiated abuse allegations, and to ensure any identified children are
19        safe and/or protected from any substantiated abuse allegations and/or future harm.
20 94.    County, McMunn, Prokesch, Winter, and DOES 1 through 30, inclusive, at all
21        relevant times, had direct access to Ms. Gonzalez’s criminal records, agency
22        records, and/or the CWS/CMS database. These documents and records contained
23        information concerning and/or evidencing Ms. Gonzalez’s various behaviors, her
24        alcohol abuse, and showed that Ms. Gonzalez’s alcohol abuse was not confined to
25        her private moments alone. Ms. Gonzalez demonstrated a pattern of driving while
26        heavily intoxicated – with her children in the car.
27 95.    Once County, McMunn, Prokesch, Winter, and DOES 1 through 30, chose to
28        investigate – and substantiate – child abuse allegations, and inform themselves of
                                      COMPLAINT FOR DAMAGES
                                                                                              14
     Case 3:20-cv-00588-LAB-LL Document 1 Filed 03/27/20 PageID.16 Page 16 of 24



 1         the foreseeable danger to Ms. Gonzalez’s children, a special relationship arose
 2         requiring Defendants to protect Plaintiffs.
 3 96.     County, McMunn, Prokesch, Winter, and DOES 1 through 30, inclusive, at all
 4         relevant times, knew that Ms. Gonzalez abused alcohol, had a history of driving
 5         while extremely intoxicated – with children in the car, and/or willfully caused or
 6         permitted her children to be placed in a situation such that their health was
 7         endangered. Defendants further concluded that Ms. Gonzalez posed a “high” risk
 8         to abusing or neglecting her children in the future. Defendants also knew that Ms.
 9         Gonzalez was unable and/or unwilling to make the lifestyle changes necessary to
10         ensure minor Plaintiffs were safe and protected. County, McMunn, Prokesch,
11         Winter, and DOES 1 through 30, inclusive, identified Ms. Gonzalez as a current
12         and future danger to her children.
13 97.     Despite this, County, McMunn, Prokesch, Winter, and DOES 1 through 30,
14         inclusive, refused to seek court intervention, refused set up necessary safeguards,
15         refused to implement a mandatory safety plan, refused to set up a case plan, and/or
16         refused to intervene and protect the minor Plaintiffs.
17 98.     County, McMunn, Prokesch, Winter, and DOES 1 through 30, ignored the
18         potential risk to Y.I., D.G., and A.G., and exposed Plaintiffs to a serious threat and
19         danger that they would not have faced otherwise.
20 99.     As a direct and proximate result of Defendants’ conduct, Plaintiffs’ rights arising
21         under the Fourteenth Amendment were violated; and, Plaintiffs suffered damages
22         thereby, as according to proof at trial.
23 100. The McMunn, Prokesch, Winter, and DOES 1 through 30’s conduct as herein
24         alleged was intentional and/or with a conscious disregard for Plaintiffs’ rights. As
25         a result of this misconduct, Plaintiffs are entitled to recover punitive damages
26         against the individual defendants.
27 / / /
28
                                      COMPLAINT FOR DAMAGES
                                                                                              15
     Case 3:20-cv-00588-LAB-LL Document 1 Filed 03/27/20 PageID.17 Page 17 of 24



 1                               SECOND CLAIM FOR RELIEF
 2                          (Monell Related Claims 42 U.S.C. § 1983.)
 3                       (By all Plaintiffs Against The County of San Diego)
 4 101. Plaintiff incorporates all previous paragraphs of this Complaint as though fully set
 5         forth at length herein.
 6 102. The County and HHSA had a duty to implement and follow policies, customs,
 7         and/or practices which confirm and provide the protections guaranteed under the
 8         United States Constitution and under federal law. The County had a duty to use
 9         reasonable care to train, supervise, and/or control its agents, so as to protect these
10         constitutional and statutory rights.
11 103. Based on the duties charged to its social workers, including the duty to protect
12         children from harm, the County knew or should have known of the need to
13         establish policies and/or customs required to protect the civil rights of children
14         with whom their agents regularly came into contact – and identified as being
15         subject of abuse and/or future abuse. The County knew or should have known of
16         the need to adequately train its social workers to comply with federal and state
17         mandates related to the protection of such children.
18 104. At the time of the underlying events, the County’s policies included, but were not
19         limited to:
20         a.    Not requiring a social worker to provide necessary services and/or
21               implement a mandatory safety and/or case plan – after child abuse
22               allegations have been substantiated against a parent, a danger has been
23               identified, and/or a need for such services has been identified.
24         b.    Not requiring a social worker to seek judicial intervention and/or promote a
25               case after child abuse allegations have been substantiated against a parent, a
26               danger has been identified, and/or a need for such services has been
27               identified.
28         c.    Not requiring a social worker to regularly monitor, visit, interview, and/or
                                      COMPLAINT FOR DAMAGES
                                                                                                16
     Case 3:20-cv-00588-LAB-LL Document 1 Filed 03/27/20 PageID.18 Page 18 of 24



 1              checkup on a parent, a danger has been identified, and/or and/or child that
 2              were the subject of a substantiated child abuse allegations.
 3        d.    Of leaving a child, like Y.I. and D.G., in a home in which a parent has
 4              multiply substantiated child abuse allegations, and who repeatedly
 5              demonstrated a need for services and/or been identified as needing services.
 6 105. At the time of the underlying events, the County’s customs and/or practices
 7        included, but were not limited to:
 8        a.    Not requiring a social worker to provide necessary services and/or
 9              implement a mandatory safety plan – after child abuse allegations have been
10              substantiated against a parent, a danger has been identified, and/or and/or a
11              need for such services has been identified.
12        b.    Not requiring a social worker to seek judicial intervention and/or promote a
13              case after child abuse allegations have been substantiated against a parent, a
14              danger has been identified, and/or a need for such services has been
15              identified.
16        c.    Not requiring a social worker to regularly monitor, visit, interview, and/or
17              checkup on a parent and/or child that were the subject of a substantiated
18              child abuse allegations.
19        d.    Of leaving a child, like Y.I. and D.G., in a home in which a parent has
20              multiply substantiated child abuse allegations, and repeatedly demonstrated
21              a need for services and/or been identified as needing services.
22 106. When McMunn, Prokesch, Winter, and DOES 1 through 30, created the danger to
23        the Plaintiffs, as detailed above, they were acting pursuant to and in accordance
24        with the County’s regularly established customs, policies, and practices. The
25        above described actions and/or inactions were further carried out with supervisor
26        authorization and/or approval. The County’s Social Worker Supervisors did not
27        discipline, investigate, and/or report their subordinate social workers for failing to
28        act pursuant to and/or in accordance with the County’s policies, customs or
                                    COMPLAINT FOR DAMAGES
                                                                                              17
     Case 3:20-cv-00588-LAB-LL Document 1 Filed 03/27/20 PageID.19 Page 19 of 24



 1         practices in dealing with Plaintiffs.
 2 107. The County did not investigate or discipline McMunn, Prokesch, Winter, and
 3         DOES 1 through 30 for or in relation to their respective conduct, acts, and/or
 4         omissions alleged herein. The County regularly fails to discipline and/or
 5         investigate its social workers for depriving a child of his or her constitutional
 6         rights and/or exposing a child to an identifiable danger.
 7 108. The County refuses to admit that its social workers commit a constitutional
 8         violation when they fail to protect a child from forseeable and/or previously
 9         identified harm, and failing to ensure that child’s reasonable safety. The County
10         denies that McMunn, Prokesch, Winter, and DOES 1 through 30, violated
11         Plaintiff’s constitutional rights and/or exposed Plaintiffs to danger. The County
12         ratified and/or approved of McMunn, Prokesch, Winter, and DOES 1 through 30’s
13         conduct involving Plaintiffs and Ms. Gonzalez.
14 109. Defendant COUNTY has a responsibility to train its social workers. The County
15         failed to train its social workers and agents as follows:
16         a.    That the Fourteenth Amendment protects a child’s right to be free from
17               danger created by a social worker’s conduct or misconduct.
18         b.    That a social worker must provide necessary services and/or implement an
19               adequate safety and/or case plan – after child abuse allegations have been
20               substantiated against a parent, a danger has been identified, and/or and/or a
21               need for such services has been identified.
22         c.    That a social worker must regularly monitor, visit, interview, and/or
23               checkup on a parent and child that were the subject of a substantiated child
24               abuse allegation.
25 110. The County does not provide training on all policy updates. The County does not
26         expect its social workers to know every policy or procedure.
27 111. The County’s failure to train its agents on these established constitutional rights
28         was a substantial factor in causing Plaintiffs harm. Without adequate training,
                                      COMPLAINT FOR DAMAGES
                                                                                               18
     Case 3:20-cv-00588-LAB-LL Document 1 Filed 03/27/20 PageID.20 Page 20 of 24



 1         McMunn, Prokesch, Winter, and DOES 1 through 30, were unfamiliar with and
 2         oblivious to their obligations and Plaintiffs’ rights.
 3 112. The County knew or should have known the full nature and extent of the above
 4         enumerated rights and obligations. But, the County knowingly refrained from (1)
 5         revising and/or implementing relevant policies, and (2) training it social workers
 6         regarding the identified rights and obligations.
 7 113. These actions, and/or inactions, of the County were the moving force behind the
 8         Plaintiffs’ injuries, as alleged herein; and as a result, Plaintiffs have sustained
 9         general and special damages, in an amount to be proven at trial.
10                                   THIRD CLAIM FOR RELIEF
11                          (BREACH OF MANDATORY DUTIES)
12   (By All Plaintiffs Against Defendants County, Ms. McMunn, Mr. Prokesch, Ms. Winter,
13                                     and DOES 1 through 30)
14 114. Plaintiff incorporates all previous paragraphs of this Complaint as though fully set
15         forth at length herein.
16 115. Defendants County, McMunn, Prokesch, Winter, and DOES 1 through 30,
17         violated and/or breached mandatory and non-delegable duties. This includes, but
18         is not limited to, those set forth in laws and regulations in the California Welfare
19         & Institutions Code, and CDSS Manual of Policies and Procedures (MPP)
20         established pursuant to Welfare & Institutions Code Section 16501.
21 116. The specific regulations and laws violated by Defendants, include, but are not
22         limited to the following:
23         a.    CDSS Regulations, Division 31
24         b.    CDSS MPP Regulations 31-125
25         c.    CDSS MPP Regulations 31-200
26 117. County, McMunn, Prokesch, Winter, and DOES 1 through 30, breached their
27         mandatory duties, as set forth above, from 2015 through 2018, and when
28         Defendants were required to provide identifiable and needed services and/or
                                       COMPLAINT FOR DAMAGES
                                                                                                 19
     Case 3:20-cv-00588-LAB-LL Document 1 Filed 03/27/20 PageID.21 Page 21 of 24



 1         safeguards to Ms. Gonzalez. County, McMunn, Prokesch, Winter, and DOES 1
 2         through 30, were obligated to take measures to protect Plaintiffs from any
 3         identifiable and/or foreseeable danger or harm. Defendants failed to protect
 4         Plaintiffs.
 5 118. If Defendants County, McMunn, Prokesch, Winter, and DOES 1 through 30, had
 6         performed their mandatory duties, they would have set up services, adequate
 7         safety plans, a case plan, and/or safeguards to protect the Plaintiffs.
 8 119. As a proximate result of Defendants’ failure to fulfill their mandatory duties,
 9         Plaintiffs suffered physical, emotional and/or psychological abuse, neglect, and
10         mistreatment, and/or severe physical injury.
11 120. As a direct and proximate result of the Defendants’ conduct and/or misconduct,
12         Plaintiffs have suffered, and will continue to suffer, general and special damages
13         according to proof at trial.
14 121. McMunn, Prokesch, Winter, and DOES 1 through 30’s malicious, despicable,
15         and/or wrongful conduct as herein alleged was intentional, done with malice,
16         and/or with a conscious disregard for Plaintiffs’ rights, and as a result of this
17         conduct, Plaintiffs are entitled to recover punitive damages according to proof at
18         trial – against the individual defendants only.
19                              FOURTH CLAIM FOR RELIEF
20                              ( NEGLIGENCE PURSUANT TO
21                             CAL. GOV’T CODE §§815.2, 815.6)
22   (By All Plaintiffs Against Defendants County, Ms. McMunn, Mr. Prokesch, Ms. Winter,
23                                    and DOES 1 through 30)
24 122. Plaintiff incorporates all previous paragraphs of this Complaint as though fully set
25         forth at length herein.
26 123. McMunn, Prokesch, Winter, and DOES 1 through 30, were tasked with the
27         responsibility to investigate child abuse allegations against Ms. Gonzalez, and
28         were charged with the specific responsibility to protect children, including the
                                      COMPLAINT FOR DAMAGES
                                                                                               20
     Case 3:20-cv-00588-LAB-LL Document 1 Filed 03/27/20 PageID.22 Page 22 of 24



 1         Plaintiffs, from harm and/or neglect.
 2 124. After investigation, McMunn, Prokesch, Winter, and DOES 1 through 30,
 3         investigated the child abuse allegations against Ms. Gonzalez, and substantiated
 4         the child abuse allegations. McMunn, Prokesch, Winter, and DOES 1 through 30,
 5         knew that Ms. Gonzalez abused alcohol and demonstrated a pattern of driving
 6         while heavily intoxicated with her children in the car. McMunn, Prokesch, Winter,
 7         and DOES 1 through 30, identified a high and/or foreseeable probability that Ms.
 8         Gonzalez posed a future risk to the minor Plaintiffs.
 9 125. McMunn, Prokesch, Winter, and DOES 1 through 30 had a special relationship
10         with the Plaintiffs. Once, having apprised themselves of the danger and/or risk to
11         the Plaintiffs, McMunn, Prokesch, Winter, and DOES 1 through 30 had a duty to
12         exercise ordinary care to protect the Plaintiffs from harm.
13 126. McMunn, Prokesch, Winter, and DOES 1 through 30 failed to set up necessary
14         safeguards, implement a mandatory and/or adequate safety plan, intervene to
15         protect the minor Plaintiffs, and/or seek court intervention.
16 127. McMunn, Prokesch, Winter, and DOES 1 through 30’s acts and/or omissions were
17         a substantial factor in causing Plaintiffs’ harm.
18 128. As a direct and proximate result of McMunn, Prokesch, Winter, and DOES 1
19         through 30’s conduct and/or misconduct, Plaintiffs have suffered, general and
20         special damages according to proof at trial.
21 129. California Government Code, §820 provides that an employee of a public entity is
22         liable for his or her acts or omissions to the same extent as a private person, and
23         under California Government Code, §815.2 the public entity that employs the
24         individual is vicariously liable for the torts of its employees committed in the
25         scope of employment. At all relevant times, McMunn, Prokesch, Winter, and
26         DOES 1 through 30 were acting with the scope of their duties and/or employment
27         with the County.
28 / / /
                                     COMPLAINT FOR DAMAGES
                                                                                                 21
     Case 3:20-cv-00588-LAB-LL Document 1 Filed 03/27/20 PageID.23 Page 23 of 24



 1                                   FIFTH CLAIM FOR RELIEF
 2                                       (NEGLIGENCE)
 3                        (By All Plaintiffs Against Defendant Gonzalez)
 4 130. Plaintiff incorporates all previous paragraphs of this Complaint as though fully set
 5         forth at length herein.
 6 131. Ms. Gonzalez owed a duty to care for the minor Plaintiffs, and to ensure their
 7         safety.
 8 132. Ms. Gonzalez breached this duty when she drove a vehicle while extremely drunk,
 9         and with the Plaintiffs in the vehicle.
10 133. Driving while intoxicated – especially with children in the car – is a violation of
11         California Penal and Vehicle codes.
12 134. Ms. Gonzalez’s drunk driving and crash was a substantial factor in causing
13         Plaintiffs serious physical harm. As a direct and proximate result, Plaintiffs have
14         suffered, general and special damages according to proof at trial.
15                                   FIFTH CLAIM FOR RELIEF
16                                          (BATTERY)
17                        (By All Plaintiffs Against Defendant Gonzalez)
18 135. Plaintiff incorporates all previous paragraphs of this Complaint as though fully set
19         forth at length herein.
20 136. Ms. Gonzalez willfully caused Plaintiffs to suffer extremely harmful and offensive
21         conduct to their person. Plaintiffs did not consent to this conduct.
22 137. As a direct and proximate result of Ms. Gonzalez’s willful and unlawful
23         misconduct, Plaintiffs have suffered, and will continue to suffer, general and
24         special damages according to proof at trial.
25 138. Ms. Gonzalez’s unlawful conduct was a substantial factor in causing Plaintiffs
26         harm.
27 / / /
28 / / /
                                       COMPLAINT FOR DAMAGES
                                                                                             22
     Case 3:20-cv-00588-LAB-LL Document 1 Filed 03/27/20 PageID.24 Page 24 of 24



 1                                     Jury Trial Demand
 2 139. Plaintiff demands a jury trial on each Claim for Relief set forth above.
 3                                      Prayer for Relief
 4        WHEREFORE, Plaintiff prays for judgment against Defendants, as to all causes of
 5 action, as follows:
 6        1.     General damages and special damages according to proof at trial;
 7        2.     As against the individual defendants, punitive damages as allowed by law;
 8        3.     Injunctive relief, both preliminary and permanent, as allowed by law,
 9               (including preliminary injunctive relief to be based upon a separate
10               application);
11        4.     Attorneys’ fees, if any, as allowed by law;
12        5.     Costs of suit incurred herein; and
13        6.     Pre-judgment interest against all Defendants; and
14        7.     Such further relief as the Court deems just and proper.
15
16 Dated: March 27, 2020            The Law Offices of Shawn A. McMillan, APC
17
                                     /S/ Shawn A. McMillan
18                                  Shawn A. McMillan, Esq.
                                    Stephen D. Daner, Esq.
19                                  Adrian M. Paris, Esq.
                                    WIC §317(e) Counsel for Y.I., D.G., and A.G.
20
21
22
23
24
25
26
27
28
                                    COMPLAINT FOR DAMAGES
                                                                                         23
